DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.


Response to Amendment
As a result of the amendment which cancels claim 13, the rejection of claim 13 under 35 U.S.C. 112d has been withdrawn.
Applicant’s remarks with respect to claim 2 and the limitation, “the at least one injection opening is remote from the middle axis by no more than 20% of the capsule diameter” is acknowledged.  The rejection of claim 2 under 35 U.S.C. 112b for this specific limitation has been withdrawn.
In view of Applicant’s remarks and as a result of the amendment to the claim 1 which newly recites that, “the injection element does not have injection openings other 
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-5, 10-12, 14 and 15 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “wherein the at least one injection opening is remote from the middle axis by no more than 20% of the capsule diameter and
At page 6-7 of the response, it is urged that the jets can run up through the injection openings and thus toward the middle axis 10, such as if the injection element was arranged on a bottom of the capsule.
This urging is not seen to be sufficient to overcome this rejection.  It is noted that the claim recites that the cone shaped projection would be directed toward the interior of the chamber, even when the injection element delimited the chamber to a base side.  Applicant’s annotation of figure 4 is acknowledged and appreciated; however, it is not seen that the jet would have run from the outside of the cone projection toward the interior of the cone projection.   It is noted that claim 1 recites that the jet runs in a plane that runs through the middle axis.  The above rejection can be overcome by amending claim 2 to delete the limitation, “is designed such that the jet runs toward the middle axis.”


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doleac (US 20130115340) in view of Scarchilli (US 20070259073), Boussemart (US 20110045144), Iotti (US 20160214787) and Joseph (US 20150344285).
Regarding claim 1, Doleac teaches a portion capsule including an outer beaker (see figure 2, 6, item 2) with a cover (16a) and with a chamber defining a middle axis (which would necessarily have been disclosed by Doleac), the chamber being formed in an inside of the beaker and comprising a soluble substance (paragraph 13 - “to be extracted and/or dissolved…”).  
Doleac further teaches the capsule comprising an injection element (see figure 2, item 3, 10) which delimits the chamber to a cover side and comprises at least one injection opening.  
The injection element forms a projection directed towards an interior of the chamber and has at least one injection opening formed in the projection and the at least one injection opening is formed only in the projection (as shown in figure 2) and the injection element does not have injection openings other than in the projection.
The injection opening is designed to deliver a jet of fluid (see the abstract: “injection of a jet of fluid”; paragraph 37 - “plurality of jets”) for facilitating dissolution of the ingredients (paragraph 10) - which also appears to be similar to the function of Applicant’s projection and injection openings.  The jets as shown in figure 2 are seen to run through the middle axis and run at an angle to the middle axis.  That is, jets would are seen to run in a plane would have been at a 90 degree angle to the middle axis.
Regarding the limitation of, “an injection space between the cover and the injection element,” it is noted that as shown in figure 2, Doleac teaches that there would have been a space between the cover element, as shown in figure 6, and the injection element.  That is, the injection element comprises a projection (10) such that there would have been a space between the cover and the injection element in the region near 10.  
Claim 1 differs from Doleac in specifically reciting that, “the injection element forms a cone-shape projection directed towards an interior of the chamber, the projection being arranged centrally with respect to the middle axis.”
 However, Doleac teaches on paragraph 47 that different shapes can be used for the showering means 10 of the top wall 3.  While not specific to a “cone-shape,” it is noted that Scarchilli clearly teaches a cone-shape to the projection (figure 6) and that any geometric shape can be used (see paragraph 38).  On paragraph 39 Scarchilli teaches that the length “X” (as shown in figure1) can be zero thus further suggesting a cone shape projection.  Scarchilli is similar to Doleac in that the projection and the openings thereon are used for providing high momentum fluid (i.e. jets) for providing the requisite dissolution (see Scarchilli paragraph 40).  To thus modify Doleac, who is also not limiting regarding the shape of the injection element and to use a cone-shape would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on similar elements used for a similar purpose of creating jets of fluid for helping to dissolve soluble ingredients.
Regarding the projection being centrally positioned, Doleac is not seen to be limiting in the specific location of the projection and injection element.  Doleac shows 
Regarding claims 1 and 14 and the angle of the jets to the middle axis as recited, it is noted that Scarchilli teaches that the angle of the jet to the middle axis can be between 20-160 degrees (see paragraph 36).  The claim does not limit from where the angle is taken and as such, Scarchilli is seen to encompass the range of 45-75 degrees and 60-70 degrees as recited in claim 14.  Scarchilli and Doleac teach a similar structure for a similar purpose of providing jets of fluid for facilitating dissolution of the 
Regarding the limitation of “the beaker and cover together seal a capsule interior from an outside,” Doleac’s covers as shown in figure 6 are seen to seal the capsule interior from an outside.  It is noted that the claim does not exclude the cover element 16b as being part of the beaker.
Regarding the limitation of “both the cover and the beaker are configured to be pierced by perforation tips at opposite sides of the portion capsule for introducing the fluid into the capsule interior and discharging the fluid from the capsule interior,” it is noted that this is seen to be an intended use of the capsule.  Doleac’s cover and beaker are still seen to be capable of being pierced.
Nonetheless, it is further noted that while Doleac teaches that the two covering elements are removable prior to use, the art teaches that using peelable covers versus pierceable covers have been notoriously conventional equivalents in the art of using beverage producing capsules.   For instance, Iotti teaches beverage capsules comprising soluble powders (paragraph 46) where there can be a peel-off cover at the inlet and outlet of the capsule, or the inlet and outlet portions can be pierceable membranes (see paragraph 30-31).  To thus modify Doleac and use a piercable cover and outlet would thus have been an obvious substitution of one conventional expedient 
Regarding claim 2, in view of Doleac and Scarchilli, the combination teaches the at least one injection opening that is within the cone-shaped projection is remote from the middle axis.  That is, since Doleac and Scarchilli teach the at least one injection opening on the sidewall of the cone-shaped projection, the combination thus teaches said injection openings would have been distanced from a central axis.  Regarding the distance being no more than 20% of the capsule diameter, it would have been reasonable to conclude that the distance from a central axis to injection openings present on the sidewalls of modified Doleac’s cone shaped projection would have been less than 20% of the capsule diameter.  
In any case, it is further noted that Scarchilli teaches on paragraph 38 that the diameter of the capsule (Z) can be 20cm (see paragraph 38) and that the diameter Y provide a surface area of Y that is 2% of the total surface area of the distribution member as calculated with diameter Z.   As such, a diameter of Z that is 20cm results in a surface area of ~314cm^2.  If the surface area of Y is 2% that based on Z, then the surface area of Y could be approximately 2%x314 = 6.28cm^2, which results in Y having a diameter of about 2.82cm, which is about 14% of the overall diameter of 20cm 
It is also noted that Boussemart evidences a space between the cover and the injection element (see figure 3, item 5, and item 4) while also retaining an air-tight seal (paragraph 21) such that modification to provide such a space would have been an obvious matter of engineering and/or design choice.
Regarding claims 3-4, Doleac discloses the injection element comprises a plurality, and also comprises three openings (see figure 2, item 10).
Regarding claim 11, it is noted that Doleac teaches the injection element designed as an element and that is fastened to the beaker such that an injection space formed between the capsule cover and the injection element (see the figures).  Regarding the injection element being separate from the beaker and from the cover, figure 6 clearly evidences the injection element is separate from the cover (3).  While figure 3 of Doleac teaches the injection element hinged to the beaker and subsequently fastened thereto, it is seen that to make the element as a completely separate element or to have it connected in some manner is not seen to provide a patentable distinction over the combination, as such a modification would have been a matter of engineering 
Therefore to modify Doleac so as to produce a separate element that is then sealed to the capsule would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of Stefanoni (US 20180134485) and MacMahon (US 20090311384)
Regarding claim 5, Figure 3 of Doleac appears to teach four openings that are seen to be uniformly distributed in a peripheral direction.
If it could have been construed that Doleac was not clear in this regard, then Boussemart teaches an injection recess where the peripherally located openings can be homogeneously arranged on the wall (4a) for controlling the flow of liquid into the capsule (paragraph 83).  Stefanoni also teaches radially placed openings that provide for uniform distribution of the liquid (see paragraph 44) and thus suggest uniform .


Claims 10, 12 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of MacMahon (US 20090311384).
Claims 10 and 15 differ from Doleac in specifically reciting the diameter of the injection openings being between 0.5-2mm and 0.8-1.5mm, respectively.
However, Scarchilli teaches that the size of the openings can be routinely controlled for achieving the requisite high momentum fluid (see paragraph 35).  In this regard, MacMahon ‘384 teaches jetting of the liquid for improved dissolution (see paragraph 20), of a soluble ingredient such as milk powder (paragraph 1) via inlet apertures (25)(see figure 4) and where the apertures can have a diameter of 0.1-5mm (paragraph 26).  On paragraph 44, MacMahon ‘384 teaches channels that can have a width and depth of 1mm that can extend toward the apertures, thus suggesting apertures of a similar diameter of 1mm.  To thus modify Doleac who is also concerned 
Regarding claim 12, Doleac teaches that the product can be soluble milk (see paragraph 35).  This is seen to read on milk powder.  If it could have been construed that this was not the case, then it is noted that Scarchilli teaches that the soluble substance can be milk powder (see paragraph 2 and 76-83).  Additionally, MacMahon ‘384 clearly teaches a similar type of capsule comprising soluble milk powder (see paragraph 1, 42).  The specific conventional type of milk powder that one chose to include in Doleac’s portion capsule would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and preference.

Response to Arguments
On page 9 of the response, Applicant urges that the Weigel reference does not teach water passage openings only in the recess.
It is noted that the amendment is seen to overcome the rejection relying on Weigel however the amendment is not seen to overcome the prior art rejection relying on Doleac as the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1377316 discloses a capsule with a central cone shaped .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792